Per Curiam.
The defendant, Irish American Sports Foundation, appeals from a $3191.30 judgment for the plaintiff in a contract dispute. The trial court made detailed factual findings in an oral memorandum of decision. The court correctly applied pertinent contract law to the facts found. The court’s judgment credited the testimony of the plaintiff and found in favor of it and adverse to the special defenses and counterclaim of the defendant.1 The defendant has shown no good reason as to why we should abandon the long standing and salutory rule of appellate practice that we do not retry the facts. Jones v. Litchfield, 1 Conn. App. 40, 42, 467 A.2d 936 (1983), cert. denied, 192 Conn. 802, 470 A.2d 1218 (1984).
There is no error.

 The original defendant in this action was Daniel E. Doyle, Jr., Executive Director of the Irish American Sports Foundation under the Auspicies of the Irish Basketball Association, Inc. (IASF). By agreement of the parties, the IASF was subsequently brought in as a defendant. The plaintiff later withdrew its claim against Doyle, leaving the IASF as sole defendant.